Title: To Thomas Jefferson from C. W. F. Dumas, 25 May 1793
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 25 May 1793. We receive neither letters nor papers from France and hear from there and elsewhere only what they wish us to know or delude us about. In Germany, as in Poland, the big despots are overwhelming the little ones and seizing peoples like flocks of sheep. All around him, commerce overthrown, treasury exhausted, imminent vexations to refill it, hypocrisy on the throne and all around. His only consolation is the conviction that God, as he unceasingly prays, will protect our fortunate states.
